Exhibit 10.1

EXECUTION COPY

This EMPLOYMENT AGREEMENT by and between EVERTEC, INC., a corporation organized
under the laws of the Commonwealth of Puerto Rico (the “Company”), and Peter
Harrington (“Executive”) (collectively, the “Parties”) is made as of the date
last executed below (the “Effective Date”).

WHEREAS, the Parties desire to enter into this employment agreement (the
“Agreement”) pursuant to the terms, provisions and conditions set forth herein;
and

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

 

1. Employment Period.

Subject to earlier termination in accordance with Section 3 of this Agreement,
Executive shall be employed by the Company for a period commencing on
February 22, 2012 (the “Start Date”) and ending on the fifth (5th) anniversary
of the Start Date (the “Employment Period”); provided, that the Employment
Period shall automatically renew for additional successive one-year periods upon
such fifth (5th) anniversary and on each anniversary thereof unless either party
gives the other party at least 90 days prior advanced written notice of its
intent not to renew the Employment Period. Upon Executive’s termination of
employment with the Company for any reason, Executive shall immediately resign
all positions with the Company or any of its subsidiaries or affiliates.

 

2. Terms of Employment.

(a) Position. During the Employment Period, Executive shall serve as President
and Chief Executive Officer of the Company and will perform such duties and
exercise such supervision with regard to the business of the Company as are
associated with such positions, including such duties as may be prescribed from
time to time by the Board of Directors of the Company (the “Board”). Executive
shall report directly to the Board and if requested by the Board, Executive
hereby agrees to serve (without additional compensation) as an officer and
director of the Company or any affiliate or subsidiary thereof.

(b) Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for his position,
subject at all times to the control of the Board, and shall perform such
services as customarily are provided by an executive of a corporation with his
position and such other services consistent with his position, as shall be
assigned to him from time to time by the Board. During the Employment Period,
and excluding any periods of vacation and sick leave to which the Executive is
entitled in accordance with Company policies, the Executive agrees to devote all
of his business time to the business and affairs of the Company and to use
Executive’s commercially reasonable efforts to perform faithfully, effectively
and efficiently his responsibilities and obligations hereunder.



--------------------------------------------------------------------------------

(c) Principal Work Location. Executive’s principal work location, subject to
travel on Company business, shall be the Company’s headquarters in Puerto Rico.
Executive shall be required to relocate his primary residence to Puerto Rico.

(d) Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to Five Hundred Thousand Dollars
($500,000), less all applicable withholdings, which shall be paid in accordance
with the customary payroll practices of the Company (as in effect from time to
time, the “Annual Base Salary”). The Annual Base Salary shall be prorated for
partial calendar years of employment and shall be subject to annual review and
possible increase as determined by the Board, in its sole discretion.

(ii) Annual Bonus. During the Employment Period, with respect to each completed
fiscal year of the Company, Executive shall be eligible to receive a bonus (the
“Bonus”) of up to 100% of Annual Base Salary (the “Maximum Bonus”) contingent
upon the achievement of qualitative and quantitative performance goals
established by the Board; provided, however, that with respect to fiscal year
2012, Executive shall be eligible to earn a Bonus of up to 50% of Annual Base
Salary. The Bonus, if any, shall be paid in the year following the fiscal year
to which the Bonus relates.

(iii) Equity.

(1) Investment Equity. Executive shall invest $250,007.22 in non-voting Class B
common stock of the Carib Holdings, Inc. (“Common Stock”), which shall be made
at a valuation equal to the per share fair market value on the Effective Date.
Such investment will be subject to the terms of the stockholder’s agreement.

(2) Options. As soon as practicable following the Effective Date, Executive
shall be granted options to purchase 350,000 shares of Common Stock with an
exercise price equal to the fair market value per share of Common Stock as of
the grant date, subject to the terms of the applicable award agreement and the
Carib Holdings, Inc. 2010 Equity Incentive Plan (the “Plan”). Any such options
will vest on a schedule no less favorable than the following, subject to
Executive’s continuous employment through the relevant vesting dates: (A) one
third of the options will vest in equal installments on each of the first five
(5) anniversaries of the grant date; (B) one third of the options will vest at
such time as AP Carib Holdings, Ltd. (“Apollo”) realizes at least a 25% rate of
return on its entire investment based on cash proceeds received by Apollo; and
(C) one third of the options will vest at such time as Apollo realizes at least
a 30% rate of return on its entire investment based on cash proceeds received by
Apollo.

(3) Restricted Stock. As soon as practicable following the Effective Date,
Executive shall be granted restricted shares of Common Stock with a value equal
$250,007.22 (the “Restricted Stock”), based on the fair market value of the
Common Stock as of the grant date. The Restricted Stock will be granted outside
of the Plan but will be subject to the terms of the Plan, the applicable award
agreement and the related stockholder’s agreement. Subject to Executive’s
continuous employment, the Restricted Stock will vest on the earlier to occur
of: (A) the date the Bonus is paid in respect of fiscal year 2012 and (B) May 1,
2013. The

 

2



--------------------------------------------------------------------------------

withholding taxes due upon the vesting of the Restricted Stock shall be
satisfied by reducing the number of shares of Common Stock deliverable to
Executive upon vesting of the Restricted Stock by a number sufficient to satisfy
the minimum withholding obligation.

(iv) Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs, including any health and dental insurance,
vacation pay, and life insurance and long-term disability insurance benefits
provided by the Company to other executives of the Company (except severance
plans, policies, practices, or programs) subject to the eligibility criteria set
forth therein, as such may be amended or terminated from time to time. In
addition, during the Employment Period, Executive shall be provided a car in
accordance with Company policy.

(v) Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in performance of his duties hereunder provided that Executive provides all
necessary documentation in accordance with the Company’s policies.

(vi) Relocation. The Company will reimburse Executive for reasonable costs
incurred in connection with his relocation to Puerto Rico, including
(A) reasonable travel in connection with finding a residence in Puerto Rico,
(B) temporary lodging to the extent reasonably necessary, (C) broker fees in
connection with renting a residence in Puerto Rico, (D) shipment of personal
effects and (E) reasonable incidental expenses, in each case, upon reasonable
substantiation.

 

3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(f) and 9(g) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means Executive’s inability to perform his duties hereunder by reason of any
medically determinable physical or mental impairment for a period of six
(6) months or more in any twelve (12) month period.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for “Cause” (as defined below). For purposes of this Agreement, “Cause” shall
mean Executive’s (i) commission of a felony or a crime of moral turpitude,
(ii) engaging in conduct that constitutes fraud or embezzlement, (iii) engaging
in conduct that constitutes gross negligence or willful gross misconduct that
results or could reasonably be expected to result in harm to the Company’s
business or reputation, (iv) breach of any material terms of Executive’s
employment, including this Agreement, which results or could reasonably be
expected to result in harm to the Company’s business or reputation,
(v) continued willful failure to substantially perform duties as President and
Chief Executive Officer or (vi) failure to relocate his primary residence to
Puerto Rico within six (6) months following the Start Date. Executive’s
employment shall not be terminated for “Cause” within the meaning of clauses
(iv) and (v) above unless Executive has been given written notice by the Board
stating the basis for such termination and Executive is given fifteen (15) days
to cure, to the extent curable, the neglect or conduct that is the basis of any
such claim.

 

3



--------------------------------------------------------------------------------

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d) Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon thirty (30) days’ prior written notice following
the occurrence of the event giving rise to the termination for Good Reason. For
purposes of this Agreement, “Good Reason” means voluntary resignation after any
of the following actions taken by the Company without Executive’s written
consent: (i) any material failure of the Company to fulfill its obligations
under this Agreement, (ii) a material and adverse change to, or a material
reduction of, Executive’s duties and responsibilities to the Company, (iii) a
material reduction in Executive’s then current Annual Base Salary (not including
any diminution related to a broader compensation reduction that is not limited
to Executive specifically and that is not more than 10% in the aggregate), or
(iv) the failure of any successor (whether by sale, reorganization,
consolidation, merger or other corporate transaction) to assume this Agreement,
whether in writing or by operation of law; provided, that any such event shall
not constitute Good Reason unless and until Executive shall have provided the
Company with notice thereof no later than 30 days following Executive’s
knowledge of the occurrence of such event and the Company shall have failed to
remedy such event within 30 days of receipt of such notice.

(e) Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon 30 days’ prior written notice.

(f) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 9(g). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the “Date of Termination” (as defined below) is other than the date
of receipt of such notice, specifies the termination date. The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.

(g) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such Date of Termination is in accordance with
Section 3(d) or Section 3(e)) or any later date specified therein pursuant to
Section 3(f), as the case may be, (ii) if Executive’s employment is terminated
by reason of death, the date of death, and (iii) the expiration of the
Employment Period, and the termination of Executive’s employment upon the date
of such expiration.

 

4



--------------------------------------------------------------------------------

4. Obligations of the Company upon Termination.

(a) With Good Reason; Without Cause. If during the period commencing on the
Effective Date and ending on the expiration of the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

(i) The Company shall pay to Executive as soon as reasonably practicable but no
later than the 15th day of the third month following the end of the calendar
year that contains the Date of Termination in a lump sum to the extent not
previously paid, (A) the Annual Base Salary through the Date of Termination,
(B) the Bonus earned for any fiscal year ended prior to the year in which the
Date of Termination occurs, provided that Executive was employed on the last day
of such fiscal year, (C) the amount of any unpaid expense reimbursements to
which Executive may be entitled pursuant to Section 2(d)(v) hereof and (D) any
other vested payments or benefits to which Executive or Executive’s estate may
be entitled to receive under any of the Company’s benefit plans or applicable
law, in accordance with the terms of such plans or law (clauses (A)-(D), the
“Accrued Obligations”); and

(ii) Subject to Section 4(e) below, after the Date of Termination, the Company
will pay Executive severance in an amount equal to one times (1x) the sum of
Executive’s Annual Base Salary and Maximum Bonus (the “Severance Payment”). The
Severance Payment shall be made in a lump sum on the date that is 60 days
following the Date of Termination, subject to the terms and conditions in
Section 4(e) below.

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of the Executive’s death or Disability, then the Company will provide Executive
with the Accrued Obligations. Thereafter, the Company shall have no further
obligation to Executive, his beneficiaries or his legal representatives.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Company shall have no further obligations to Executive other than for
payment of the Accrued Obligations.

(d) Non-Renewal of the Employment Period. If Executive’s employment shall be
terminated by reason of the non-renewal of the Employment Period by either
party, then the Company will provide Executive with the Accrued Obligations.
Thereafter, the Company shall have no further obligation to Executive or his
legal representatives.

(e) Separation Agreement and General Release. The Company’s obligation to make
the Severance Payment is conditioned on Executive’s or his legal
representative’s executing a separation agreement and general release of claims
related to or arising from Executive’s employment with the Company or the
termination of employment, against the Company and its affiliates (and their
respective officers and directors) in a form reasonably determined by the
Company, which shall be provided by the Company to Executive within five
(5) days following the Date of Termination; provided, that, if Executive should
fail to execute (or revokes) such release within 60 days following the Date of
Termination, the Company shall not have any

 

5



--------------------------------------------------------------------------------

obligation to provide the Severance Payment. If Executive executes the release
within such 60-day period and does not revoke the release within seven (7) days
following the execution of the release, the Severance Payment will be made in
accordance with Section 4(a)(ii).

 

5. Restrictive Covenants.

(a) In consideration of Executive’s employment and receipt of payments
hereunder, including, without limitation, the grant of options under
Section 2(d), during the period commencing on the Effective Date and ending
twelve (12) months after the Date of Termination, Executive shall not directly,
or indirectly through another person, (x) induce or attempt to induce any
employee, representative, agent or consultant of the Company or any of its
Affiliates or subsidiaries to leave the employ or services of the Company or any
of its affiliates or subsidiaries, or in any way interfere with the relationship
between the Company or any of its affiliates or subsidiaries and any employee,
representative, agent or consultant thereof, (y) hire any person who was an
employee, representative, agent or consultant of the Company or any of its
affiliates or subsidiaries at any time during the twelve-month period
immediately prior to the date on which such hiring would take place or
(z) directly or indirectly call on, solicit or service any customer, supplier,
licensee, licensor, representative, agent or other business relation of the
Company or any of its affiliates or subsidiaries in order to induce or attempt
to induce such person to cease doing business with, or reduce the amount of
business conducted with, the Company or any of its affiliates or subsidiaries,
or in any way interfere with the relationship between any such customer,
supplier, licensee, licensor, representative, agent or business relation of the
Company or any of its affiliates or subsidiaries. No action by another person or
entity shall be deemed to be a breach of this provision unless the Executive
directly or indirectly assisted, encouraged or otherwise counseled such person
or entity to engage in such activity.

(b) Non-Competition. Executive hereby acknowledges that it is familiar with the
Confidential Information (as defined below) of the Company and its subsidiaries.
Executive acknowledges and agrees that the Company would be irreparably damaged
if Executive were to provide services to any person competing with the Company
or any of its affiliates or subsidiaries or engaged in a similar business and
that such competition by Executive would result in a significant loss of
goodwill by the Company. Therefore, Executive agrees that during the period
commencing on the Effective Date and ending on the first anniversary of the Date
of Termination (the “Non-Compete Period”), Executive shall not (and shall cause
each of his or its affiliates not to) directly or indirectly own any interest
in, manage, control, participate in (whether as an officer, director, manager,
employee, partner, equity holder, member, agent, representative or otherwise),
consult with, render services for, or in any other manner engage in any business
that is directly or indirectly competitive with business of the Company or its
subsidiaries as conducted or proposed to be conducted as of the Date of
Termination, in the Commonwealth of Puerto Rico, the United States of America
and any country in South America, Central America and the Caribbean, in which
the Company or its subsidiaries is conducting or pursuing business as of the
Date of Termination; provided, that nothing herein shall prohibit Executive from
being a passive owner of not more than 5% of the outstanding stock of any class
of a corporation which is publicly traded so long as none of such persons has
any active participation in the business of such corporation.

 

6



--------------------------------------------------------------------------------

(c) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during his employment with the Company or at
any time thereafter, any Confidential Information of which Executive is or
becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly related to and required by
Executive’s performance in good faith of duties assigned to Executive by the
Company. Executive will take all appropriate steps to safeguard Confidential
Information in his possession and to protect it against disclosure, misuse,
espionage, loss and theft. Executive shall deliver to the Company at the
termination of his employment with the Company, or at any time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the “Work Product” (as defined in Section 5(e)(ii))
of the business of the Company Group that Executive may then possess or have
under his control.

(d) Proprietary Rights. Executive recognizes that the Company Group possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company Group and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or his agents during the course of
Executive’s employment, including any Work Product which is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Company Group. Executive further agrees that all Work Product developed
by Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of his employment with the Company, or involving
the use of the time, materials or other resources of the Company Group, shall be
promptly disclosed to the Company Group and shall become the exclusive property
of the Company Group, and Executive shall execute and deliver any and all
documents necessary or appropriate to implement the foregoing.

(e) Certain Definitions.

(i) As used herein, the term “Confidential Information” means information that
is not generally known to the public (but for purposes of clarity, Confidential
Information shall never exclude any such information that becomes known to the
public because of Executive’s unauthorized disclosure) and that is used,
developed or obtained by the Company Group in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Company Group concerning (A) the business or
affairs of the Company Group, (B) products or services, (C) fees, costs and
pricing structures, (D) designs, (E) analyses, (F) drawings, photographs and
reports, (G) computer software, including operating systems, applications and
program listings, (H) flow charts, manuals and documentation, (I) databases,
(J) accounting and business methods, (K) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (L) customers and clients and customer or client lists,
(M) other copyrightable works, (N) all production methods, processes, technology
and trade secrets, and (O) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public (except as a result of
Executive’s unauthorized disclosure) prior to the date Executive proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published or otherwise disclosed merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

 

7



--------------------------------------------------------------------------------

(ii) As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Company Group’s actual or anticipated
business, research and development or existing or future products or services
and that are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Company together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.

 

6. Non-Disparagement.

During the Employment Period and at all times thereafter, neither Executive nor
his agents, on the one hand, nor the Company formally, or its executives or
board of directors, on the other hand, shall directly or indirectly issue or
communicate any public statement, or statement likely to become public, that
maligns, denigrates or disparages the other (including, in the case of
communications by Executive or his agents, Company Group, any of Company Group’s
officers, directors or employees, Apollo or any affiliate thereof). The
foregoing shall not be violated by truthful responses to (i) legal process or
governmental inquiry or (ii) by private statements to Company Group or any of
Company Group’s officers, directors or employees; provided, that in the case of
Executive, with respect to clause (ii), such statements are made in the course
of carrying out his duties pursuant to this Agreement.

 

7. Confidentiality of Agreement.

The Parties agree that the consideration furnished under this Agreement, the
discussions and correspondence that led to this Agreement, and the terms and
conditions of this Agreement are private and confidential. Except as may be
required by applicable law, regulation, or stock exchange requirement, neither
Party may disclose the above information to any other person or entity without
the prior written approval of the other.

 

8. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Company that:

(i) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(ii) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

 

8



--------------------------------------------------------------------------------

(iii) Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;

(iv) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(v) Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(vi) as of the date of execution of this Agreement, Executive is not in breach
of any of its terms, including having committed any acts that would form the
basis for a Cause termination if such act had occurred after the Effective Date.

(b) The Company hereby represents and warrants to Executive that:

(i) the Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;

(ii) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;

(iii) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and

(iv) the Company understands that Executive will rely upon the accuracy and
truth of the representations and warranties of the Company set forth herein and
the Company consents to such reliance.

 

9. General Provisions.

(a) Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Upon a determination that any term or provision (or any portion
thereof) is invalid, illegal, or incapable of being enforced, the Parties agree
that a reviewing court shall have the authority to “blue pencil” or modify this
agreement so as to render it enforceable and effect the original intent of the
parties to the fullest extent permitted by applicable law.

(b) Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way
(excluding any stock options or awards granted under any equity compensation
plans maintained by the Company).

 

9



--------------------------------------------------------------------------------

(c) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.

(d) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PUERTO RICO, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
COMMONWEALTH OF PUERTO RICO OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS
OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF PUERTO RICO TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH OF PUERTO
RICO WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF
UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

(e) Enforcement.

(i) Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Company of the controversy, claim or
dispute to binding arbitration in New York (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be accompanied by a reasoned opinion, and shall be final,
binding and conclusive on all Parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof. The Company will
bear the totality of the arbitrator’s and administrative fees and costs. Each
party shall bear its or

 

10



--------------------------------------------------------------------------------

his litigation costs and expenses; provided, however, that the arbitrator shall
have the discretion to award the prevailing party reimbursement of its or his
reasonable attorney’s fees and costs. Upon the request of any of the parties, at
any time prior to the beginning of the arbitration hearing the parties may
attempt in good faith to settle the dispute by mediation administered by the
American Arbitration Association. The Company will bear the totality of the
mediator’s and administrative fees and costs.

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.

If to the Company, to:

EVERTEC, Inc.

Carr #176, Km 1.3

Cupey Bajo, Rio Piedras Puerto Rico 00926

P.O. Box 364527

San Juan, Puerto Rico 00936-4527

Telephone: (787) 759-9999

with a copy (which shall not constitute notice) to:

Apollo Management VII, L.P.

9 West 57th Street

New York, NY 10019

Attention: Marc Becker

Telephone: 212-515-3200

Facsimile: 212-515-3263

 

11



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: (212) 872-1002

Attention: Adam Weinstein, Esq.

If to Executive, to:

Executive’s home address most recently on file with the Company.

(h) Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of this
Agreement unless otherwise noted.

(k) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

(l) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(m) Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of such provision. Notwithstanding anything
in this Agreement or elsewhere to the contrary, distributions upon termination
of Executive’s employment may only be made upon a “separation from service” as
determined under Section 409A of the Code. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code. All reimbursements and in-kind benefits provided under

 

12



--------------------------------------------------------------------------------

this Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code. To the extent that any reimbursements pursuant to this
Agreement or otherwise are taxable to Executive, any reimbursement payment due
to Executive shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred; provided, that, Executive has provided the Company written
documentation of such expenses in a timely fashion and such expenses otherwise
satisfy the Company’ expense reimbursement policies. Reimbursements pursuant to
this Agreement or otherwise are not subject to liquidation or exchange for
another benefit and the amount of such reimbursements that Executive receives in
one taxable year shall not affect the amount of such reimbursements that
Executive receives in any other taxable year. Notwithstanding any provision in
this Agreement to the contrary, if on the date of his termination from
employment with the Company Executive is deemed to be a “specified employee”
within the meaning of Code Section 409A and the Final Treasury Regulations using
the identification methodology selected by the Company from time to time, or if
none, the default methodology under Code Section 409A, any payments or benefits
due upon a termination of Executive’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Code Section 409A
shall be delayed and paid or provided (or commence, in the case of installments)
on the first payroll date on or following the earlier of (i) the date which is
six (6) months and one (1) day after Executive’s termination of employment for
any reason other than death, and (ii) the date of Executive’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
normal payment dates specified for such payment or benefit. Notwithstanding any
of the foregoing to the contrary, the Company and its respective officers,
directors, employees, or agents make no guarantee that the terms of this
Agreement as written comply with, or are exempt from, the provisions of Code
Section 409A, and none of the foregoing shall have any liability for the failure
of the terms of this Agreement as written to comply with, or be exempt from, the
provisions of Code Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

EVERTEC, INC. By:   /s/ Luisa Wert Serrano   Name: Luisa Wert Serrano   Title:
SVP

 

PETER HARRINGTON Signature:   /s/ Peter Harington